Citation Nr: 0317868	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  96-27 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar strain.  

2.  Entitlement to service connection for pyorrhea of the 
gums for purposes of VA compensation benefits.  

3.  Entitlement to service connection for frostbite of the 
right great toe.  

4.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.  

5.  Entitlement to a compensable evaluation for hepatitis.  

6.  Entitlement to a compensable evaluation for hiatal 
hernia.  

7.  Entitlement to a compensable evaluation for onychomycosis 
of the left great toe.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1976 to 
October 1978 and from January 1980 to August 1992, with three 
months additional active service prior to February 1976 and 
unspecified periods of inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The appellant filed a VA Form 9 (Appeals to the Board of 
Veterans' Appeals) in January 1996, in which he asked for a 
hearing at the RO before a Veterans Law Judge.  In later VA 
Form 9s received in July 1996 and December 1999, he stated he 
did not want a hearing.  In several other statements, he has 
requested his case be forwarded to the Board for appellate 
adjudication.  By his later statements indicating he did not 
want a hearing and asking for appellant adjudication by the 
Board, the appellant has effectively withdrawn his hearing 
request of January 1996.  See 38 C.F.R. § 20.702(e) (2002) 
(hearing request may be withdrawn by the appellant).  



The following decision includes determinations of the issues 
of entitlement to service connection for gum disease for VA 
compensation purposes.  However, a claim for service 
connection for a dental disorder also raises a claim for 
outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 
(1993).  It appears from the appellant's statements that he 
may also be seeking VA dental treatment.  However, a claim 
for service connection for a dental disability, to include 
pyorrhea, for treatment purposes has not been specifically 
adjudicated by the RO.  Hence, the issue has not been 
developed for appellate consideration.   It is not deemed to 
be inextricable intertwined with any issue currently on 
appeal.  Accordingly, this matter is hereby referred to the 
RO for appropriate action.  

FINDINGS OF FACT

1.  Pyorrhea id not a disability within the meaning of 
applicable VA law providing compensation benefits.  

2  The evidence does not include medical evidence showing a 
nexus between the findings of numbness of the right great toe 
and an alleged cold weather injury in service.  


CONCLUSIONS OF LAW

1.  Pyorrhea of the gums for VA compensation purposes was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.149, 
17.120, 17.123 (1998); 38 C.F.R. §§ 3.303, 3.381, 17.161 
(2002).  

2.  Frostbite of the right great toe was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claims here involve requests for service connection for 
disabilities.  There is no issue as to whether they are 
substantially complete.  38 U.S.C.A. §5102 (West 2002); 38 
C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) (2002).  The 
appellant originally filed the appropriate form seeking to 
establish entitlement to service connected compensation in 
August 1992.  Accordingly, when he later submitted statements 
seeking to reopen the previously denied service-connection 
claim, and 


claiming additional service-connected disabilities, these 
informal claims did not require submission of another formal 
application.  See 38 C.F.R. § 3.155(a) (2002).  There is thus 
no issue as to providing the appropriate form or instructions 
for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The RO sent the appellant a 
June 1995 letter informing him of the results of the June 
1995 rating decision denying the claims herein decided.  By 
an April 1996 statement of the case, the RO told the 
appellant the criteria for proving service connection and the 
evidence considered in evaluating the service-connection 
claims.  After receiving and evaluating additional evidence, 
the RO issued a November 1999 supplemental statement of the 
case, which listed the evidence considered, the legal 
criteria for evaluating the claims, and the analysis of the 
facts as applied to those criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate the claims.  In a May 2003 report of contact of 
a telephone conversation with the appellant, it was noted 
that he did not report any additional evidence and requested 
VA make a decision as soon as possible.  By a May 2003 
letter, the RO informed the appellant of the VCAA, the 
evidence necessary to show entitlement to the disabilities 
claimed, what he could do to help his appeal, where and when 
to send information and evidence concerning his appeal, and 
what evidence the RO had to support his claim.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such 


assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  The 
record includes the appellant's service medical records, VA 
and private clinical records, and documents and evidence 
concerning a decision of the Social Security Administration 
(SSA).  The appellant has not identified any other sources of 
treatment that would be pertinent to his claims; indeed, a 
May 2003 report of contact showed that the appellant reported 
he did not have any additional evidence or argument to 
submit.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
November 1998, and further examination is unnecessary.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Analysis

A.  Generally Applicable Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in 


the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2002).  In order to 
establish service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

B.  Pyorrhea of the Gums
	
The appellant contends he is entitled to service connection 
for pyorrhea or periodontal disease.  Service dental records 
indicated that the appellant had extensive dental treatment 
during service, beginning with findings of extremely bad 
periodontal disease and very poor oral hygiene in August and 
September 1976.  The enlistment examination in November 1975 
was silent as to findings of gum disease, though the 
appellant reported a history of severe tooth or gum trouble.  
Dental records discussed various treatments received by the 
appellant, including training in oral hygiene methods, repair 
of decayed teeth, and periodontal treatment.  An October 1978 
separation examination revealed no complaints or findings of 
periodontal disease.  

A service examination in January 1979, apparently for 
purposes of reenlistment, no findings of pyorrhea, though the 
appellant complained of severe tooth and gum trouble.  From 
June 1980 through July 1992, the dental records noted 
periodontal treatment, and generally remarked on improving 
oral health.  Examination in May 


1986 and March 1987 included no findings of pyorrhea, though 
the appellant complained in March 1987 of severe tooth and 
gum trouble and an examiner reported pyorrhea of the gums.  
Examination in December 1991 revealed no findings concerning 
pyorrhea.  The separation examination in September 1992 
revealed no findings of pyorrhea and no complaints or history 
from the appellant of severe gum trouble.  

A service examination in March 1996 indicated that the 
appellant complained of severe tooth and gum trouble; there 
was no indication on the examination report of pyorrhea.  

Previously, VA regulation provided that periodontal disease 
(pyorrhea) was not a disabling condition.  As such, it could 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. §§ 17.120 
or 17.123.  38 C.F.R. § 4.149 (1998).  Effective June 8, 
1999, selected VA regulations governing dental claims were 
revised for clarification purposes.  Under the current 
regulation, treatable periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161. 

Under 38 C.F.R. § 3.381(e) (2002), the following will not be 
considered service connected for treatment purposes: (1) 
Calculus; (2) acute periodontal disease; (3) third molars, 
unless disease or pathology of the tooth developed after 180 
days or more of active service or was due to combat or 
inservice trauma; (4) impacted or malposed teeth and other 
developmental defects unless disease or pathology of these 
teeth developed after 180 days or more of active service. 

The Board emphasizes that both the old and new regulations 
clearly provide that conditions such as treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling 
conditions subject to 


compensation under VA laws, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
38 C.F.R. § 3.381(a) (2002) and 38 C.F.R. § 4.149 (in effect 
prior to June 8, 1999). The Board perceives no substantive 
change in the legal provisions that would affect the present 
case.

This case presents a different question - whether service 
connection may be established for compensation purposes - 
which must be denied, as the regulations provide only for 
service connection for treatment purposes.  In a case such as 
this one, when the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Consequently, the Board concludes that the 
appellant's appeal with respect to the issue of entitlement 
to service connection for pyorrhea for the purpose of 
compensation is denied on the basis of lack of entitlement 
under the law.  As noted in the introduction, the question of 
whether the appellant is entitled to VA dental treatment is a 
separate question which has been referred the appropriate 
agency of original jurisdiction.  


C.  Frostbite of the Right Great Toe

The service medical records associated with the first period 
of service, including the November 1975 enlistment 
examination and the October 1978 separation examination, are 
silent as any cold injury to the right foot.  

As for his second period of service, the July 1979 enlistment 
examination was silent as to complaints or findings relative 
to a cold injury of the right great toe.  Service clinical 
records on June 8, 1981, noted the appellant's complaints of 
numbness in the right great toe for the previous three weeks 
when he was "in the field", without injury.  The assessment 
was rule out diabetes.  An entry on June 11, 1981, showed 


that the appellant continued to complain of numbness in the 
right great toe, with no pain, which felt like the toenail 
was coming off while running with new boots.  The assessment 
was pinched nerve.  Thereafter, the service clinical records, 
as well as examinations in May 1986, March 1987, and December 
1991, and the July 1992 separation examination, was silent as 
to any complaints or findings concerning a cold injury to the 
right great toe.  

The evidence associated with the claims file applicable to 
after the appellant's separation from service includes VA 
clinical records in August 1992 showing complaints of 
numbness of the right great toe during winter weather.  A 
service examination in March 1996 indicated that the 
appellant complained of slight frostbite of the right large 
toe.  VA examination in November 1998 indicated that the 
appellant had a cold injury to the right great toe.  History 
and examination were somewhat consistent with prior to 
exposure to extreme cold weather.  It was noted that the 
appellant stated he was exposed to snow and cold conditions 
twice in service, once in Kentucky where he incurred the 
right great toe injury, and again at Fort Ord, in California.  
He complained of constant mild pain, occasional numbness of 
the right great toe, some trouble with nail growth, and 
ongoing fungal infection.  Similarly, VA clinical records in 
September 1997 included an examiner's comment that the 
appellant had a history of frostbite in November 1986 during 
a training exercise at Fort Irvine, California, with 
complaints of numbness.  

The complete service medical records are associated with the 
claims file, though they do not refer to a cold weather 
injury during his service.  The June 1981 clinical record 
entries revealed complaints of numbness associated with the 
right great toe.  Though an examiner questioned whether this 
might be a symptom of diabetes, it was ultimately shown to be 
a pinched nerve.  At the separation examination in July 1992, 
not only did the examiner not report symptoms of numbness of 
the right great toe, the appellant did not complain of such 
symptoms and did not provide a history of cold weather 
injury.  In fact, he did not complain specifically of 
frostbite until a service examination in March 1996, and did 
not provide a history of the alleged 


incurrence of a cold weather injury until the September 1987 
VA clinical record and the November 1998 VA examination.  
There he reported a cold injury to the right great toe after 
exposure to snow and cold in Kentucky and California.  The 
November 1998 examiner stated that this history and the 
examination findings were somewhat consistent with prior to 
exposure to extreme cold weather.  However, the conclusions 
offered by the examiners in September 1997 and November 1998 
represent not more than information simply recorded by a 
medical examiner that is unenhanced by any additional medical 
comment.  As such, it cannot constitute competent medical 
evidence, and cannot serve as a basis to support a conclusion 
that there is an etiologic link between the current symptoms 
and an alleged cold weather injury in service.  See LeShore 
v. Brown, 8 Vet. App. 406, 410 (1995).  In light of the 
evidence and based on this analysis, it is the determination 
of the Board that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
frostbite of the right great toe.  


ORDER

Service connection for pyorrhea of the gums for purposes of 
VA compensation benefits is denied.  

Service connection for frostbite of the right great toe is 
denied.  


REMAND

With respect to all claims, the Veterans Claims Assistance 
Act of 2000 (VCAA) redefined VA's duty to assist and enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  See 38 
C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002) (regulations 
implementing the VCAA).  Under this 


authority, VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  It must also VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  

With respect to the application to reopen the previously 
denied claim of service connection for a lumbar strain, 
private clinical records in February 1996 related to his 
employment indicated that the appellant sustained a work-
related lifting injury on January 18, 1996.  It was noted 
that he provided a history of intermittent complaints of back 
pain in the service, but none as severe as his complaints 
following the 1996 injury.  Examination revealed a herniated 
disc.  A VA clinical record in January 1998 noted that the 
appellant received workers' compensation benefits, possibly 
related to a back injury.  The record does not includes 
copies of documents relating to his workers' compensation 
claim, which are necessary to accurately adjudicate his 
application.  

As for the claims wherein the appellant seeks increased 
evaluations, the most recent VA examination of these service-
connected disabilities -hypertension, hepatitis, hiatal 
hernia, and onychomycosis of the left great toe - were 
conducted in November 1998, nearly five years ago.  The most 
recent evidence was received in 1999.  Moreover, since the 
appellant filed his claims, VA regulations applicable to 
rating these disabilities underwent revision.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1995-1997) and 38 C.F.R. 
§ 4.118, Diagnostic Code 7101 (1998-2002) 


(for hypertension); 38 C.F.R. § 4.114, Diagnostic Codes 7345 
and 7346 (1995-2001) and 38 C.F.R. § 4.114, Diagnostic Codes 
7345 and 7346 (2002) (for hiatal hernia and hepatitis); and 
38 C.F.R. § 4.118, Diagnostic Codes 7899-7813 (1995-2001) and 
38 C.F.R. § 4.118, Diagnostic Codes 7899-7813 (2002) (for 
onychomycosis of the left great).  

As the appellant maintains that the disabilities have 
undergone increases in severity, the case is REMANDED for the 
following development:   

1.  Ask the appellant to provide copies 
of all documents in his possession 
concerning his claim for and receipt of 
workers' compensation benefits for a low 
back disorder at any time.  Inform the 
appellant that he may also (in addition 
to providing the above evidence) provide 
VA with pertinent information about his 
claim for workers' compensation benefits, 
including the state agency to which he 
filed his claim, the dates of his 
application and any decision on his 
claim, medical professionals or 
facilities where he received treatment or 
consultation concerning his claim, and 
appropriate forms authorizing release of 
materials to VA from these sources.  All 
evidence obtained should be associated 
with the claims file.  

2.  Ask the appellant to provide the 
names and addresses of any individuals or 
treatment facilities that have treated 
him for hypertension, hepatitis, hiatal 
hernia, and onychomycosis of the left 
great toe, since the November 1998 VA 
examinations, and the dates of such 
treatment.  



a.  If the appellant identifies VA 
individuals or treatment facilities, 
obtain copies of all pertinent treatment, 
hospital, or examination records.  
Associate all evidence obtained with the 
claims file.  

b.  If the appellant identifies non-VA 
individuals or treatment facilities, 
obtain copies of all pertinent treatment, 
hospital, or examination records, after 
securing any necessary releases.  
Associate all evidence obtained with the 
claims file.  

3.  Schedule the appellant for VA 
examinations to determine the severity of 
the service-connected hypertension, 
hepatitis, hiatal hernia, and 
onychomycosis of the left great toe.  The 
claims file must be made available to the 
examiners for review before the 
examinations.  Ask the examiners to 
specifically comment on symptomatology 
that would correspond to the rating 
criteria described above.  The rationale 
for all findings should be set forth in a 
examination report associated with the 
claims file.  

4.  After the development requested above 
has been completed to the extent 
possible, review the record and 
adjudicate the claims with reference to 
all applicable criteria.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans'  Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

